Citation Nr: 0126798	
Decision Date: 11/27/01    Archive Date: 12/03/01	

DOCKET NO.  96-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to June 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not submitted new and 
material evidence such as to reopen a previously denied claim 
of entitlement to service connection for a right foot 
disorder.  This determination also denied the veteran 
entitlement to service connection for a left foot disorder.

This case was previously before the Board and in November 
1997, it was remanded to the RO for further development.  The 
case has since been returned to the Board.  

While this case was in remand status, new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for a right foot disorder was 
found by the RO and service connection for this disorder was 
then denied on the merits. 


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Service connection for a right foot disorder was denied 
by an unappealed rating action in February 1984.  A 
subsequent VA letter informed him that new and material 
evidence had not been submitted to reopen the clam.

3.  Evidence adduced since the last final rating 
determination includes written opinion by the veteran's 
private physician, which is so significant that it must be 
considered in connection with all the evidence to fairly 
decide the merits of the claim.  

4.  The veteran had some complaints referable to the right 
foot on separation examination and in the years immediately 
following service.  Plantar fasciitis has been diagnosed, one 
physician has associated it with service and another has 
indicated that the history provided is consistent with that 
diagnosis.  While the etiology of right foot plantar 
fasciitis is not clear, it conceivably could be related to 
in-service complaints.

5.  The weight of the evidence suggests that the first 
manifestation of a left foot disorder was many years after 
service and that this disorder is not etiologically related 
to an event or events, which occurred in service.


CONCLUSIONS OF LAW

1.  Evidence adduced subsequent to the last final rating 
action which denied service connection for a right foot 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
3.159 (2001).

2.  With resolution of reasonable doubt in the appellant's 
favor, right foot plantar fasciitis was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Claim for a Right Foot Disorder
is Reopened by New and Material Evidence.

In an unappealed rating decision of February 1984, the 
veteran's claim for entitlement to service connection for a 
right foot disorder was denied.  He was subsequently 
informed, by letter of early 1985, that he had not submitted 
new and material evidence.

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for a 
right foot disorder is final.  Consequently, the veteran's 
claim as to service connection for this disorder may not be 
reopened absent the submission of new and material evidence.  
See 38 U.S.C.A. § 5108(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When presented with a claim to reopen a previously finally 
denied claim VA must determine whether the evidence submitted 
by the claimant for that purpose is both new and material.  
If the Board determines that the claimant has produced new 
and material evidence, the claim is deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence of record, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO following the Board's November 1997 remand denied 
entitlement to service connection for a right foot disorder 
on the merits.  It has, thus, been determined by the RO that 
new and material evidence had been submitted to reopen the 
previously denied final claim.  Notwithstanding the RO 
decision, the Board has jurisdiction to consider this issue.  
The question of whether new and material evidence has been 
submitted to reopen a claim is part of the same "matter" of 
whether the appellant is entitled to service connection for 
this disability.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits a 
claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated when there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. see also Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  The Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions; Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issues of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

In this case the veteran's claims folder has been rebuilt as 
his original claims folder has been determined by the RO to 
be missing.  As a consequence, the Board is uncertain of the 
evidence that was before the RO in February 1984 or early 
1985, or the specific basis at that time for denying the 
veteran's claim of entitlement to service connection for a 
right foot disorder.  The Board however notes that a copy of 
the veteran's April 1983 medical examination for service 
separation, received and placed in the veteran's claims file 
in April 1999 and presumably on file in February 1984, shows 
that a clinical evaluation of the veteran's feet in April 
1983 found no abnormalities.  It was noted, however on this 
examination report as clinical history that the veteran 
reported that he has had a "stretching tearing sensation" in 
one foot, since 1981, which occurs in the morning.  

Evidence adduced since the last final rating decision 
includes a clinical evaluation of the veteran's feet by a 
private physician in June 1999, which concluded that the 
veteran has chronic plantar fasciitis of longstanding 
duration attributable to activity in service.  This evidence 
is presumed credible for the purpose of reopening the 
veteran's claim and is so significant that it must be 
considered in order to decide fairly the merits of the claim. 

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that a claim for service connection for a right 
foot disorder is indeed reopened.  

Service Connection for Bilateral Foot Disabilities.

The following is a summary of the relevant evidence of 
record.  There are virtually no medical records from the 
veteran's period of active service, apparently due to his 
missing claims file, exclusive of clinical records related to 
his April 1983 medical examination for service separation.  

The veteran's April 1983 separation examination and medical 
history reported in connection with this examination note the 
veteran's complaints of a "stretching, tearing sensation" in 
one foot.  The veteran reported this sensation as occurring 
in the morning since 1981.  The veteran also reported that he 
was advised to have surgery by a physician.  Clinical 
evaluation of the veteran's feet on his April 1983 medical 
examination found no abnormalities.

VA clinical records compiled between September 1983 and July 
1984 note multiple chronic complaints including complaints of 
acne, abdominal pain, weight loss, shoulder pain, back pain 
and a left toe sprain as well as a complaint in October 1983 
of right foot pain in the morning of 1 year duration.  
Physical examination of the veteran's extremities in October 
1983 was negative for edema and neurological deficits.  The 
veteran had good range of motion in all joints.  There are no 
objective findings of any pathological disorder referable to 
the veteran's feet in these records.  

A VA outpatient treatment record dated in June 1995 records 
that the veteran presented with complaints of right foot 
pain.  The veteran said that he had been having pain for 
about one year.  Clinical evaluations were significant for 
pain on pressure on the medial band, second and third 
interspace.  There was also a tingling sensation and pain on 
dorsiflexion.  Plantar fasciitis was the diagnostic 
impression.

In a statement received in March 1996 the veteran's 
supervisors and co-workers at a national chain restaurant 
corroborated the veteran's statement that he experiences foot 
pain during his working hours.

At a personal hearing on appeal in May 1996 the veteran 
described evaluation and treatment for right foot discomfort 
in service stemming from ill-fitting boots.  The veteran 
testified that he had similar problems with his left foot but 
that this foot was neither evaluated nor treated by service 
physicians.  He said that he was medically authorized to wear 
tennis shoes in service in lieu of combat boots and that this 
authorization evidenced that in service he had a medical 
problem with his feet.  The veteran also testified that VA 
treated him for problems with his feet immediately following 
his service separation.  

Maurice W. Aiken, D.P.M., evaluated the veteran in June 1999 
for complaints of pain on the plantar aspects of both feet.  
Dr. Aiken noted that the veteran reported problems with foot 
pain previously "due to a rapid increase in activity 
secondary to basic training while he was in the service from 
1981-83".  The veteran informed Dr. Aiken that after one 
specific march of 10 to 15 miles, he was treated for 
complaints referable to his feet and allowed to wear tennis 
shoes for the duration of his service training.  He said he 
was diagnosed with Morton's neuroma by VA following service 
and that approximately six years later, after experiencing 
chronic pain in both feet, he was diagnosed by VA physicians 
as suffering from plantar fasciitis and pes valgoplanus 
deformity.  Following clinical and radiological evaluation, 
which was significant for no evidence of trauma or stress 
fracture, chronic plantar fasciitis of longstanding duration 
was diagnosed.

Dr. Aiken stated that it appeared that the veteran's chronic 
plantar fasciitis could be directly related to his rapid 
increase in activity and his collapsing pes valgoplanus 
deformity.  He added "it has been present and well documented 
throughout time in his medical records from both VA hospitals 
and he continues to have discomfort currently."

In an April 2000 addendum to his evaluation of June 1999, 
Dr. Aiken clarified his earlier statement referring to "the 
rapid increase in activity".  He stated he was directly 
relating this to the veteran's experience in the military 
during his basic training.  

On a VA "feet" examination in May 2001, it was noted that the 
veteran presented with pain in both feet.  He attributed this 
pain to a 15-mile march in service, which he said caused his 
feet to swell and become painful.  He said that following 
this march he was put on physical profile and allowed to wear 
tennis shoes.  He added that following service he attended 
several veterans' clinics but his feet complaints went 
undiagnosed until 1994.  He said in 1994 a physician told him 
that he suffered from plantar fasciitis.  Plantar fasciitis 
was diagnosed.  The veteran's VA examiner stated he reviewed 
the veteran's claims file and found that his history is 
consistent with this disorder.  However, he added that its 
relation and etiological basis to active duty could not be 
established, as there is no history of stress fracture after 
the veteran's reported march in service.  


Analysis

After reviewing the evidence on file, the Board concludes 
that, with resolution or reasonable doubt in the appellant's 
favor, service connection for plantar fasciitis of the right 
foot can be granted.  Service connection for the left foot, 
however is denied.  These holdings will be discussed in 
greater detail below.

On the service separation examination, it was noted that 
"one" foot had a stretching sensation.  In records dated 
shortly after service, it is indicated that there is right 
foot pain.  Some history suggests that the right foot pain 
dated from service.  There is, however, no indication of any 
left foot pathology in the service medical records or until 
many years after service.

It is noted that Dr. Aiken and the VA physician both talk in 
terms of both feet.  It is significant, however, that the 
history cited is not consistent with the facts.  It is not 
until approximately 1995 that any clinical finding is made to 
the left foot.

As to the right foot, there is a complaint on the separation 
exam, some complaints shortly after separation, and more 
recent complaints leading to the diagnosis.  The VA examiner 
noted that the history was consistent with the diagnosis, but 
that he could not determine etiology.  Dr. Aiken associates 
the pathology with service.  Thus there is raised a 
reasonable doubt as to the etiology of the right foot plantar 
fasciitis.  Resolving that doubt in the veteran's favor, 
service connection as to the right foot may be granted.

In this case the veteran's available service medical records 
disclose only that the veteran had complaints of discomfort 
involving the right foot in service without any indication of 
any chronic underlying pathology involving either foot.  

The post service clinical data on file contrary to the 
veteran's testimony in May 1996 does not show evaluation and 
treatment for complaints referable to the veteran's left foot 
in the immediate post service period.  Here we acknowledge 
that these records do contain a one-time complaint of right 
foot pain but this complaint is one of a multiple of physical 
complaints noted by a VA clinician when the veteran presented 
at a VA treatment facility primarily for complaints of pain 
involving his shoulder.  Furthermore, physical examination at 
that time was negative for clinical findings referable to the 
veteran's feet.  

Significantly the post service clinical data on file reveals 
no pertinent findings as late as 1995 of any left foot 
pathology.  In June 1995, 12 years after service separation, 
the veteran was diagnosed with plantar fasciitis.  The 
initial clinical documentation of this disorder is too remote 
in time from service to attribute to events therein absent 
competent medical opinion to that effect as to the left foot.  

The veteran contends that his bilateral plantar fasciitis is 
attributable to injury to his feet while performing an 
extended march during basic training.  (As noted, clinical 
reference is to only the right foot in service and 
immediately thereafter.)  He has submitted in support of his 
contention an opinion from Dr. Aiken in which he opines that 
the veteran's bilateral plantar fasciitis can be directly 
related to the veteran's basic training activities.  The 
Board observes, however, that this opinion is apparently 
based on the history furnished by the veteran and not on a 
review of the veteran's medical records.  Here we observe 
that Dr. Aiken has indicated that this disorder is well 
documented throughout time in VA medical records, this is 
simply not the case prior to 1995 as to the left foot.  

Dr. Aiken furthermore failed to express any basis for his 
opinion that a current condition of the left foot could be 
caused by a remote incident when the remote incident is 
followed by an absence spanning several years in service and 
12 years subsequent thereto without any pertinent clinical 
findings.  As such, his opinion when balanced against the 
clinical records in their entirety is not of sufficient 
probative value so as to establish that the post service left 
foot disabilities are related to the veteran's reported 
history of inservice injury.  See Black v. Brown, 5 Vet. App. 
177, (1993), in which the United States Court of Appeals for 
Veterans Claims found that medical evidence was inadequate in 
circumstances where medical opinion were general conclusions 
based on the history furnished by the appellant and on 
unsupported clinical evidence.  Here we find persuasive the 
opinion rendered by a VA physician following examination of 
the veteran in May 2001 to the effect that an etiological 
relationship between the veteran's current foot disabilities 
and his active duty could not be established by the existing 
clinical record.  This opinion is definite and expressly 
founded upon a thorough review of the veteran's documented 
clinical history to include an absence in that clinical 
history of any findings of a stress fracture in service.  It 
is furthermore consistent with the evidence in its entirety.  
The Board concludes therefore that service connection for a 
left foot disability is not warranted.  

In reaching this decision, the Board has considered the 
veteran's testimony and statements of record but finds that 
this evidence is of minimal probative value.  The weight of 
the objective evidence, as indicated above, does not 
corroborate the contentions of the veteran's current left 
foot disorders were related to service and that he has had 
such problems since service.  Moreover, while the veteran is 
competent to submit statements as to his symptoms of foot 
pain during service and thereafter, his assertions that his 
left foot plantar fasciitis is etiologically related to or 
was first manifested in service is not competent evidence as 
such an assertion necessarily requires professional medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In sum, the preponderance of the evidence is clearly against 
this claim concerning the left foot.  The application of the 
doctrine of reasonable doubt is thus not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for plantar fasciitis of the right foot is 
granted.

Service connection for a left foot disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

